DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 1/12/22 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/11.

Applicant's election with traverse of species a) Figs. 2, 3, 5 and 8, in the reply filed on 1/12/22 is acknowledged.  The traversal is on the ground(s) that “…all the embodiments in the present invention are derived from the same concept of ‘electrical connecting an upper and lower circuits with an electrical connection structure’.  Applicant points to the electrical connection structure (50) in fig. 3 and the electrical connection structure (680) in fig. 10 as an example.
This is not found persuasive because the electrical connection structure (50) in fig. 3 is distinct from the electrical connection structure (680) in fig. 10 in at least the shape/geometry and position/orientation relative to the array substrate (14, 140).  These distinct differences require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1, 2, 4-9, 11-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song, Chinese Publication No., CN 205828430 U  (see attached English Abstract and machine translation).

In a first interpretation-

Song anticipates:
1. An electrical connection structure, comprising (see fig. 1-5): 
	a through hole (26) having a first end and a second end; 
	a first pad (21 directly above 26) at least partially surrounding the first end of the through hole and electrically connected to a first circuit (40 or 40/30 or 40/30/10); 

	a conductive bridge (23/27) electrically connecting the first pad (21 directly above 26) and the second pad (21 directly below 26) through the through hole (26), thereby making the first circuit (40 or 40/30 or 40/30/10) and the second circuit (71 or 71/70) electrically connected to each other.  See Song at English machine translation at pages 1-7.

2. The electrical connection structure as claimed in claim 1, wherein the first pad (21 directly above 26) completely surrounds the first end of the through hole (26) to form a closed ring, figs. 1 and 3.

4. The electrical connection structure as claimed in claim 1, wherein the first pad and the second pad comprise copper, nickel or gold (e.g. “copper foil” at page 4).

5. The electrical connection structure as claimed in claim 1, (e.g. In claim 1, first circuit is interpreted as circuit layer 40 and second circuit interpreted as circuit layer 71 that are part of a circuit path 70/10/30) wherein the electrical connection structure electrically connects a first electronic component (10/30) and a second electronic component (70), fig. 5, page 6.

6. The electrical connection structure as claimed in claim 5, wherein the first electronic component (10/30) comprises an array substrate (10 is “circuit substrate”) carrying the first circuit (e.g. carries 40 on its top surface), the through hole (26) is at least partially formed in the array substrate (210), and the first pad (21 directly above 26) is formed on the array substrate (10), figs. 3 and 5, pages 3-4.



8. The electrical connection structure as claimed in claim 7, wherein the through hole (26) exposes a portion of a top surface of the circuit substrate (70), fig. 5, page 6.

9. The electrical connection structure as claimed in claim 5, further comprising an adhesive layer (72) disposed between the first electronic component (10/30) and a second electronic component (70), fig. 5, page 6.

11. The electrical connection structure as claimed in claim 1, wherein the conductive bridge (23/27) is at least partially disposed in the through hole (26) and covers a part (e.g. covers bottom part) of the first pad (21 directly above 26), fig. 3.

12. The electrical connection structure as claimed in claim 1, wherein the conductive bridge comprises gold, copper or solder paste (e.g. “copper foil” at page 4).

Regarding claim 13:
	Song teaches the limitations as applied to claim 1 above.  Song further teaches an electronic device such as an LED device (e.g. Abstract) comprising the electrical connection structure recited in claim 1.

	Song further teaches:


15. The electronic device as claimed in claim 14, further comprising at least one light-emitting unit (30), wherein the at least one light-emitting unit is electrically connected to the circuit substrate (10) through the electrical connection structure, figs. 3 and 5.

17. The electronic device as claimed in claim 15, wherein the at least one light-emitting unit comprises a light-emitting diode (LED) (e.g. LED at Abstract and page 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Japp et al., US Publication No. 2005/0224985 A1.

	In a second interpretation-

Song teaches:
limitations from claims 1, 5, 9 and 10:
	An electrical connection structure, comprising (see fig. 1-5): 
	a through hole (26) having a first end and a second end; 

	a second pad (21 directly below 26) located at the second end of the through hole and electrically connected to a second circuit (e.g. 71 is a circuit layer; part of circuit path 70/10/30); and 
	a conductive bridge (23/27) electrically connecting the first pad (21 directly above 26) and the second pad (21 directly below 26) through the through hole (26), thereby making the first circuit (40) and the second circuit (71) electrically connected to each other;
	wherein the electrical connection structure electrically connects a first electronic component (30) and a second electronic component (70).  See Song at English machine translation at pages 1-7.

	Song is silent regarding:
	further comprising an adhesive layer disposed between the first electronic component and a second electronic component; and
	wherein the through hole penetrates the adhesive layer.

	However, Song teaches a circuit substrate (10) is disposed between the first electronic component (30) and a second electronic component (70).
	Song is silent on the material of the circuit substrate.
	In an analogous art, Japp, at para. [0010], teaches:
Another form of dielectric materials known for use in circuitized substrates include those known as "expanded PTFE" materials, PTFE of course being the designate for polytetrafluoroethylene. A more common example of such material is the aforementioned Teflon, sold by E. I. DuPont de Nemours and Company. In U.S. Pat. No. 5,652,055, for example, there is described an adhesive sheet (or "bond film") material 
	
	Japp teaches dielectric materials known for use in circuit substrates includes adhesive sheets serving as adhesive layers in circuit board laminates.
	It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
	One of ordinary skill in the art modifying Song with Japp to form the circuit substrate (10)  to comprise adhesive layers would form:
	(see Song’s fig. 7) an adhesive layer (e.g. of circuit substrate 10) disposed between the first electronic component (30) and a second electronic component (70); and 
	wherein the through hole (26) penetrates the adhesive layer (e.g. of circuit substrate 10).”, as recited in the claim.
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song with the teachings of Japp because Japp teaches “dielectric materials known for use in” circuit substrates include adhesive sheets serving as adhesive layers in circuit board laminates.  See Japp at para. [0010].


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, as applied to claim 1 above, and further in view of Xu et al., Chinese Publication No. CN 105261571 A (e.g. see attached English machine translation).

Regarding claim 3:
Song teaches all the limitation of claim 1 above, and further teaches the first pad has a ring-shape in fig. 3.
	Song does not expressly teach wherein the first pad partially surrounds the first end of the through hole to form an unclosed structure.
In an analogous art, Xu, in figs. 2 and 10, teaches a first pad (e.g. 18 “substrate pad”) in a partial ring-shape.  
	One of ordinary skill in the art modifying Song’s first pad to have a partial-ring shape, as taught by Xu, would form “wherein the first pad partially surrounds the first end of the through hole to form an unclosed structure”, as recited in the claim.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song with the teachings of Xu because it is within the general skill of a worker in the art to select favorite shape (e.g. select from a full ring-shape or a partial ring-shape) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  

	
	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, as applied to claim 1 above, and further in view Bower et al., US Publication No. 2017/0047393 A1.

	Regarding claim 16:

	In analogous art, Bower teaches organic and inorganic LEDS are conventional at para. [0015].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song with the teachings of Bower to from the LED as an organic LED (OLED) because Bower teaches both organic and inorganic LEDS are conventional in the art.  See Bower at para. [0015].

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Weinrich et al., US Publication No. 2004/0041741 (e.g. See fig. 2 with pads 21 formed in the shape of half-circles, para. [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
28 March 2022